 

 

 

 

 

Certificate Number: 12459-MN-CC-034470767

FURAN 0 EE

MN-CC-034470767

CERTIFICATE OF COUNSELING

T CERTIFY that on May 18, 2020, at 8:59 o'clock PM PDT, Chad Sachs received
from Abacus Credit Counseling, an agency approved pursuant to 11 U.S.C. 11]
to provide credit counseling in the District of Minnesota, an individual for group]
briefing that complied with the provisions of 1] U.S.C. 109(h) and 111.

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: May 18, 2020 By: /sfHokulani Kabaka
Name: Hokulani Kabaka

Title: Credit Counselor

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).

 

— — — —SSS
— a ————

 

 

 

 
